Citation Nr: 1342491	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-31 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for chronic bilateral hearing loss disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection for tinnitus, and for chronic bilateral hearing loss disability on its merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for bilateral hearing loss disability in October 1995 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final October 1995 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for bilateral hearing loss disability. 


CONCLUSIONS OF LAW

1.  The October 1995 RO decision denying service connection for bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claim for service connection for bilateral hearing loss disability based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for bilateral hearing loss disability and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to this issue at this time.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The RO last denied service connection for bilateral hearing loss disability in October 1995, and the Veteran was notified of this decision and of his appellate rights by a letter dated that month.  He did not appeal.  Additional evidence was not received within one year of notification of the determination.  Thus, the October 1995 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was essentially on the basis that the hearing loss shown did not constitute a disability for VA rating purposes and that there was no evidence to show that it was related to service.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for bilateral hearing loss disability in October 1995 is sufficient to reopen the claim.  A December 2010 private medical record appears to show bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  

Accordingly, the Board finds that evidence relating to an unestablished fact which is necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss disability, and so the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.


ORDER

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss disability.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  He contended in February 2011 that his hearing loss is related to in-service noise exposure incident to his serving as an alert force monitor for B-52 bomber flight crews and being subjected to high volume noises of the aircrafts starting up, taking off, and landing.  

A comparison of his service entrance and discharge examination reports appears to show an upward shift in his audiometry over his 4+ year service time period.  

The private audiometry from December 2010 appears to show bilateral hearing loss disability as contemplated by 38 C.F.R. § 3.385, and it shows tinnitus, and the July 2011 VA examination report does not do either.  (The Veteran disputed the July 2011 VA examiner's notation that he denied recurrent tinnitus in March 2012.)

The July 2011 VA examination report contains a negative nexus opinion regarding the Veteran's bilateral hearing loss disability and his service.  

The July 2011 VA nexus opinion, however, appears to be based on an incorrect factual premise.  Namely, the reasoning given by the examiner in July 2011 for the negative nexus opinion regarding the Veteran's hearing loss was that there were no threshold changes during service, and as noted above, it appears to the Board that there were threshold shifts for each ear in service based on a comparison of the service entrance and discharge examination reports, and that consequently, the July 2011 nexus opinion was based on an inaccurate factual premise.  Accordingly, another VA examination is required.  

The issue of service connection for tinnitus requires remand for examination at this point because in-service noise exposure has been alleged, it appears that there may have been some hearing shift in service, the Veteran may have a hearing loss disability, and the July 2011 VA examination report indicates that tinnitus can be associated with hearing loss.  See 38 C.F.R. § 3.159.  

After reviewing the file carefully, the Board finds that the following action on remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain any additional available medical records relevant to the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  

2.  After the above record development is completed, the Veteran should be scheduled for a VA examination with regard to his claims for service connection for bilateral hearing loss disability and tinnitus.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should render an opinion as to whether the Veteran has had a chronic hearing loss disability of either ear at any time since he filed his claim in December 2011, and adequately explain that decision, including in light of the December 2010 private audiometry.  If the examiner feels that the December 2010 audiometry does not support a finding of a chronic hearing loss disability for either ear, the reasons for this should be explained in detail.  

The examiner should also respond to the following, as necessary:

     a)  With regard to any chronic hearing loss disability of either ear which has been present since the claim was filed, is it at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to the Veteran's service, including the noise exposure which he reported in February 2011 had occurred in service and the apparent audiometric threshold shifts for each ear which occurred between his May 1976 service entrance examination and his October 1980 service discharge examination?  

      (b)  The examiner should also opine as to whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's current tinnitus is related to (1), the claimed in-service noise exposure; (2), the apparent hearing shift he sustained in service; and/or (3) any chronic hearing loss disability he has had since December 2010.  It is noted in this regard that the Veteran denied ear trouble on service discharge examination in October 1980.  

3.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection for bilateral hearing loss disability and tinnitus.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


